   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 1 of 18 PageID #:1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS
                      EASTERN DIVISION



AGNES TJANDRA, individually, as mother of
her minor daughter V.K., and as Personal
                                                Case No. ___________
Representative of the Estate of DARYANTO
TJHANG;
DEDDY RIYANTO, individually and as              Jury Trial Demanded
Personal Representative of the Estate of
VERA JUNITA, and TJHIN LIE TJHIANG &
DJAKARIA SAMSU, each individually;
DJAP FATIMAH, individually and as Personal
Representative of the Estates of ADONIA
     Judge Durkin
MAGDIEL BONGKAL, MICHELLE VERGINA,
and MATTHEW DARRYL BONGKAL,
decedents;
     JURY TRIAL DEMANDED
DYAH MAULIDA, individually, and as
Personal Representative of the Estate of
JOYO NUROSO, and ANNA ROCHMAWATI,
individually, and as mother of her minor
children A.M.H., I.F., F.M.T, and SEPTIANA
NURUL HIDAYAH, individually;
ENI SITI NURAENI, individually, and as
Personal Representative of the Estate of
AKHMAD ENDANG ROKHMANA, and VITA
TYANA VIRISTA and MUHAMMAD RIZKI
FAUZY, each individually;
FRISCILLA HARLIAN TONI, individually, and
as mother of her minor son W.A.U., and as
Personal Representative of the Estate of
VERIAN UTAMA; and BAVO UTAMA and
DJOENG OI KHIM, each individually;
IDEZ PUTRI VON ENDE, individually, and as
Personal Representative of the Estate of

                                        1
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 2 of 18 PageID #:2




TRIANINGSIH PUTRI VAN ENDE, and DWI
SARI, individually;
IFRAN SUNARDI K, individually, as father of
his minor children V.S.K., and V.L.K, and as
Personal Representative of the Estate of
MONNI, and VINCENT LIONEL, individually;
ILONA, individually, as mother of her minor
children D.R., A.A., A.A.R., and R.B.R., and
as Personal Representative of the Estate of
REO YUMITRO, and ROSLINAR and
YUSMITRA, each individually;
IMAS HENIYATI, individually, as mother of
her minor daughter S.R., and as Personal
Representative of the Estate of BAMBANG
ROZALI USMAN, and MAULANA USMAN and
FARAH FATIMAH, each individually;
LATIEF NURBANA, individually, and as
Personal Representative of the Estate of
MUHAMMAD LUTHFI NURRAMDHANI, and
KARLINA SETIAPUTRI, individually and as
mother of her minor son M.A.K.N., and YETI
EKA SUMIATI, individually;
LINDAWATI, as Personal Representative of
the Estate of YUNITA, and TJU LIAN SIN
and TJHIN AI NIT, each individually;
MUTOHAROH, individually, as mother of her
minor children N.K., H.K, and T.K., and as
Personal Representative of the Estate of
ABDUL KHAER;
NARULITA SARI, individually, as mother of
her minor children K.D.A. and K.R.A., and
as Personal Representative of the Estate of
TESA KAUSAR, and USTIANI individually;
NOVIA, individually, and as mother of her
minor children, S.L., S.R.A., M.D., P.I.B.,



                                        2
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 3 of 18 PageID #:3




and E.R., and as Personal Representative of
the Estate of DOLAR;
PRASETYO WAHYU ADI, individually, and as
Personal Representative of the Estate of
MARIA ULFAH, and as father of his minor
child L.H.R., and UMMAH, individually;
RIANDY CHRISTIAN SAPUTRA, individually,
and as Personal Representative of the
Estate of FIFI HAJANTO; and as father of
A.W. and K.A., and PENDY HAJANTO, and
NG NGIAM SU, each individually;
RUKENI, individually, as mother of her
minor children N.A.M. and N.K.R.Y., and as
Personal Representative of the Estate of
NICKO YOGHA MARENTA UTAMA;
SISFIARSIH, individually, as Personal
Representative of the Estate of SASTIARTA,
and T. MALAKA, HARYANA, each
individually;
SUMIATI, individually, as mother of her
minor son M.F.A., and as Personal
Representative of the Estate of MOHAMAD
FADILLAH, and MUHAMMAD FAHMI ABDUL
AZIZ, and ROENAH, each individually;
TURHINDAYANI, individually, as mother of
her minor children R.A.A.M., A.R.Z.N, and
A.R.M, and as Personal Representative of
the Estate of AHMAD MUGHNI, and
SUSNAWATI, individually; and,
VINA OCTA SITINDAON, individually, and
as Personal Representative of the Estate of
HARDY; and as mother of A.S.H.,


                               Plaintiffs,




                                         3
     Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 4 of 18 PageID #:4




             vs.


The Boeing Company, a corporation,


                                 Defendant.




                                  COMPLAINT
   Come now plaintiffs, through their lawyers at HERRMANN LAW GROUP, to
allege the following complaint against defendant The Boeing Company
(Boeing).
                            I. NATURE OF ACTION
      1.    Plaintiffs seek to recover damages caused by personal injuries and
wrongful death of plaintiffs’ decedents while passengers onboard Lion Air flight
JT 610 that crashed in the Java Sea, near Karawang, West Java, Indonesia on
October 29, 2018.
                         II. JURISDICTION & VENUE
      2.    Plaintiffs are all citizens and residents of Indonesia.
      3.    More than 75 persons died in the crash of Lion Air flight JT610, all
in one location.
      4.    Defendant Boeing is present, doing substantial business, and
maintains its headquarters within the Northern District of Illinois, specifically
including Cook County.
      5.    Accordingly, this Court has jurisdiction over the subject matter of
this litigation and the parties in this action pursuant to Multiparty, multiforum
jurisdiction, 28 U.S.C. §1369 and Federal question, 28 U.S.C. §1331.
      6.    Venue is proper in this Northern District of Illinois pursuant to
Venue generally, 28 U.S.C. §1391.


                                          4
    Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 5 of 18 PageID #:5




                                III. PARTIES
      7.    Plaintiff Agnes Tjandra is the widow of Decedent Daryanto
Tjhang, mother of their minor daughter V.K., and Personal Representative of
her Decedent’s Estate.
      8.    Plaintiff Deddy Riyanto is the brother of Decedent Vera Junita and
the Personal Representative of his Decedent’s Estate. Djakaria Samsu is the
l father and Tjhin Lie Tjhiang is the mother of the Decedent.
      9.    Plaintiff Djap Fatimah is the widow of Decedent Adonia Magdiel
Bongkal, mother of Decedent Matthew Darryl Bongkal and of Decedent
Michelle Vergina, and Personal Representative of all three of her Decedents’
Estates.
      10.   Plaintiff Dyah Maulida is the niece of Decedent Joyo Nuroso, and
the Personal Representative of her Decedent’s Estate. Anna Rochmawati is
the widow of Decedent and mother of their minor children A.M.H., I.F., and
F.M.T. Septiana Nurul Hidayah is their adult child.
      11.   Plaintiff Eni Siti Nuraeni is the widow of Decedent Akhmad Endang
Rokhmana and Personal Representative of her Decedent’s Estate. Vita Tyana
Virista and Muhammad Rizki Fauzy are adult children of their Decedent.
      12.   Plaintiff Friscilla Harlian Toni is the widow of Decedent Verian
Utama, mother of their minor son W.A.U., and the Personal Representative
of her Decedent’s Estate. Bavo Utama is the father and Djoeng Oi Khim is the
mother of their Decedent.
      13.   Plaintiff Idez Putri Von Ende is an sister of Decedent Trianingsih
Putri Van Ende and Personal Representative of her Decedent’s Estate. Dwi
Sari is another adult sister of her Decedent. The Decedent’s parents are
deceased.
      14.   Plaintiff Irfan Sunardi K is the widower of Decedent Monni, father
of their minor children, V.S.K. and V.L.K. Varrennt Lionel Kusnadi, and

                                         5
    Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 6 of 18 PageID #:6




Personal Representative of his Decedent’s Estate. Plaintiff Vincent Lionel is
Decedent’s adult son.
      15.   Plaintiff Ilona is the widow of Decedent Reo Yumitro, mother of
their four minor children, D.R., A.A., A.A.R., and R.B.R, and Personal
Representative of her Decedent’s Estate. Roslinar is the father and Yusmitra
the mother of Decedent.
      16.   Plaintiff Imas Heniyati is the widow of Decedent Bambang Rozali
Usman, mother of their minor daughter S.R., and the Personal Representative
of her Decedent’s Estate. Maulana Usman and Farah Fatimah are adult
children of Decedent.
      17.   Plaintiff Latief Nurbana is the father of Decedent Muhammad
Luthfi and the Personal Representative of his Decedent’s Estate. Karlina
Setiaputri is the widow of Decedent, and mother of their minor son M.A.K.L.
Yeti Eka Sumiati is the mother of Decedent.
      18.   Plaintiff Lindawati is the sister of Decedent Yunita and the
Personal Representative of her Decedent’s Estate. Tju Lian Sin is the father
and Tjhin Ai Nit is the father of Decedent.
      19.   Plaintiff Mutoharoh is the widow of Decedent Abdul Khaer, mother
of their minor daughters, N.K., H.K., and T.K., and Personal Representative
of her Decedent’s Estate.
      20.   Plaintiff Narulita Sari is the widow of Decedent Tesa Kausar,
mother of their minor daughter K.D.A. and minor son K.R.A., and Personal
Representative of her Decedent’s Estate. Ustiani is Decedent’s mother.
      21.   Plaintiff Novia is the widow of Dolar, mother of their five minor
children, S.L., S.R.A., M.D., P.I.B., and E.R., and the Personal Representative
of her Decedent’s Estate.




                                         6
      Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 7 of 18 PageID #:7




       22.   Plaintiff Prasetyo Wahyu Adi is the widower of Decedent Maria
Ulfah, father of their minor son L.H.R., and the Personal Representative of
his Decedent’s Estate. Ummah is the mother of Decedent.
       23.   Plaintiff Riandy Christian Saputra is the widower of Decedent Fifi
Hajanto, father of their minor daughter K.A., and the Personal Representative
of his Decedent’s Estate. Anthony William is the adult child of Decedent.
Pendy Hajanto is the father and Ng Ngiam Su the mother of their Decedent.
       24.   Plaintiff Rukeni is the widow of Decedent Nicko Yogha Marenta
Utama, and mother of their minor daughters N.A.M., and N.K.R.Y., and the
Personal Representative of her Decedent’s Estate.
       25.   Plaintiff Sisfiarsih is the sister of Decedent Sastiarta, and Personal
Representative of her Decedent’s Estate. T. Malaka is the father and Haryana
the mother of their Decedent.
       26.   Plaintiff Sumiati is the widow of Decedent Mohamad Fadillah,
mother of their minor son M.F.A, and Personal Representative of her
Decedent’s Estate. Muhammad Fahmi Abdul Aziz is Decedent’s adult son.
Roenah is mother of Decedent.
       27.   Plaintiff Turhindayani is the widow of Decedent Ahmad Mughni,
and    mother of their minor daughters R.A.A.M, A.R.Z.M., and minor son
A.R.M., and the Personal Representative of her Decedent’s estate. Plaintiff
Susnawati is mother of Decedent.
       28.   Plaintiff Vina Octa Sitindaon is the widow of Decedent Hardy, the
mother of their minor daughter A.S.H., and the Personal Representative of
her Decedent’s estate.
       29.   Defendant the Boeing Company (Boeing) is a corporation
organized under the laws of the State of Delaware and present and doing
business within the Northern District of Illinois.



                                           7
     Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 8 of 18 PageID #:8




                                IV. SYNOPSIS
      30.   The flight control system on the new subject Boeing 737-8 MAX
failed, causing the plane to crash into the sea, killing everyone onboard.
      31.   Driven by market competition, defendant Boeing designed and
developed this new and allegedly more efficient 737-8 MAX. Boeing managed
to secure Federal Aviation Administration (FAA) approval of a relatively
inexpensive, minimal pilot training program required to learn to fly this new
version of its most popular model. Boeing even bragged on its website that
airlines purchasing a fleet of these planes would save “millions of dollars …
because of the commonality with the Next-Generation 737.”
      32.   However, this new 737 MAX was modified from previous versions
of the 737 to include bigger more powerful engines that had to be relocated
forward and somewhat higher than their previous placement. This caused a
significant alteration in the plane’s center of balance that had the destabilizing
effect of raising the pitch of the plane, which in turn increased the risk of a
stall. To counter the problem, Boeing developed a new computer program
termed the Maneuvering Characteristics Augmentation System (MCAS). This
entirely new program was designed to automatically compensate for the
destabilizing, pitching effect the new placement of larger engines had on this
latest edition of the 737. MCAS automatically forces the nose of the plane
downward whenever it senses the plane’s angle of attack (AoA) was nearing
risk of a stall. No redundant or fail-safe features were built into the MCAS
program.
      33.   To minimize cost of training, Boeing intentionally omitted any
reference whatsoever in its Aircraft Flight Manual (AFM) concerning its new
MCAS.    Pilots were not made aware of even the existence of the MCAS.
Nothing notified them when it turned on. Attempts by pilots to reclaim manual
control by means of the yoke did not shut off the MCAS. It would continue to

                                          8
     Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 9 of 18 PageID #:9




force the nose down, Pilots were not given any warning or instruction on how
to respond to such an emergency.
      34.      FAA superiors colluded with Boeing personnel to pressure
subordinate technical experts to delegate increasingly more authority to
Boeing agents to expedite the process, to approve faulty safety analysis, and
flight crew operation manuals (FCOM) containing no mention of the MCAS.
No warnings, no instructions, no acknowledgement of even its existence.
      35.      In this tragic case, when the flight control system failed,
erroneous information automatically activated the MCAS, forcing the plane to
repeatedly dive downward towards the sea below. Tragically, the pilots were
unprepared to respond. Desperate efforts proved futile. This crash was the
result.
                                    V. FACTS
      36.      On or about August 15, 2018, Boeing delivered to PT Lion Mentari
Airlines (Lion Air) a brand-new airliner model 737-8 MAX registered PK-LQP.
      37.      By way of background, in June of 2012, Boeing applied to the FAA
to amend its 737 certificate to include a new model 737-8 MAX. Boeing
represented that no modifications from previous 737 models required a new
certificate.
      38.      One significant modification was the inclusion of more powerful
engines with larger turbofans that required the engines to be moved further
forward and somewhat upward with a longer nose gear strut to accommodate
these bigger engines. This alteration of the plane’s center of gravity had a
longitudinal destabilizing effect on the aircraft tending to raise the nose of the
plane.
      39.      To compensate for this increase in instability, Boeing designed an
entirely new program termed Maneuvering Characteristics Augmentation
System (MCAS). This program was fed information from AoA sensors. When

                                           9
    Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 10 of 18 PageID #:10




the angle reads too high, risking a stall, the MCAS—uncommanded—
automatically kicks in, utilizing the stabilizers to force the nose of the plane
downward.
      40.    Facing stiff market competition, Boeing strove to minimize the need
for expensive additional training. Boeing advertises on its website: “Because of
the 737’s popularity with airlines everywhere around the world, integrating the
new 737 MAX is an easy proposition. As you build your 737 MAX fleet, millions
of dollars will be saved because of its commonality with the Next-Generation
737 …”
      41.    Boeing went so far as to conceal from pilots even the existence of
the MCAS. No warnings, no instructions or evenacknowledgement of the MCAS
were included in the AFM or the FCOM Boeing issued with this 737-8 MAX.
Worse, when the MCAS kicks in, there is no notification to pilots. Thus, when
the MCAS automatically activated, pilots were left to guess as to what was
happening to the plane’s flight control system. Adding to the pilot’s confusion
was the fact that in older 737 models, the only automatic pitch trim system—
the entirely different Speed Trim System (STS) would shut off when the pilots
pulled back on the yoke, returning manual control of the aircraft to the pilots.
This was not so under the new MCAS. It would ignore the pilot’s attempts to
reclaim manual control of the aircraft, automatically retriggering itself but, as
previously noted, the flight manual contained nary a word of warning or
instructions for the pilots.
      42.    Nonetheless, on October 29, 2018 the subject aircraft registered
PK-LQP departed Jakarta on Lion Air scheduled domestic flight JT 610 for
Pangkal, Pinang, Indonesia at 23:20 UTC with 8 crew and 181 passengers
onboard.
      43.    The    Digital    Flight   Data    Recorder   (DFDR)   revealed   that
instrumentation on the aircraft malfunctioned virtually immediately. There was

                                               10
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 11 of 18 PageID #:11




a difference between the left and right AoA sensors of about 20° and the stick
shaker was activated. Less than 2 minutes into the flight, one of the pilots
informed the ground control that they were dealing with a “flight control”
problem. At 23:22:05, when the flaps were retracted automatic nose down trim
became active for 10 seconds followed by crew commanded aircraft nose up
trim. The pilots’ struggle with the unknown MCAS began.
      44.   Thereafter the pilots maintained rough control of the plane’s pitch
when the flaps extended back to position 5 and the auto nose down ceased.
However, at 23:25:18 the flaps retracted to position 0 and again the MCAS
activated nose down force that was countermanded by the flight crew manually.
This struggle continued for the next approximately 6½ minutes until the
catastrophic end of flight. During this period, the pilots were able to maintain a
roughly level altitude.
      45.   However, following the pilot’s last radio communication at
23:31:09, the pilots lost the struggle against the arcane MCAS. A scant 45
seconds later the plane impacted with the sea below at something like 500
mph, killing all onboard.
      46.   All plaintiffs’ Decedents were among the victims killed in this
accident.
      47.   Ten days post-accident, the FAA finally fulfilled its duty issuing an
Emergency Airworthiness Directive (AD) ordering Boeing to correct its
omissions:
      This emergency AD was prompted by analysis performed by the
      manufacturer showing that if an erroneously high single AoA
      sensor input is received by the flight control system, there is a
      potential for repeated nose-down trim commands of the horizontal
      stabilizer. This condition, if not addressed, could cause the flight
      crew to have difficulty controlling the airplane, and lead to
      excessive nose-down attitude, significant altitude loss, and
      possible impact with terrain.” [Emphasis added]



                                         11
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 12 of 18 PageID #:12




The AD went on to order Boeing to modify its manual on the 737-8 MAX to
include the specific warnings and instructions on procedures to respond to an
erroneously triggered MCAS. Tragically, the FAA action came all too late for
the 189 victims killed in this accident.
                        VI. FIRST CAUSE OF ACTION
                           Strict Product Liability
      48.    All paragraphs above are incorporated herein by reference.
      49.    At the time Boeing delivered the subject airplane to Lion Air at its
Seattle Delivery Center on or about August 15, 2018, Boeing knew that Lion
Air was relying on Boeing’s skill and/or judgment to furnish a plane that was fit
for its intended purpose, that it was reasonably safe, without dangerous
defects, and that adequate warnings and instructions were being provided.
      50.    However, the plane was not reasonably safe in construction, nor
did it conform to Boeing’s express warranties or the implied warranties as
mandated by applicable law. Boeing’s multiple failures to comply with these
requirements were a proximate cause of wrongful deaths of all plaintiffs’
decedents.
      51.    Therefore, Boeing is strictly liable to plaintiffs for all damages
allowable under applicable law.
                        VII. SECOND CAUSE OF ACTION
                           Negligent Product Liability
      52.    All paragraphs above are incorporated herein by reference.
      53.    The subject aircraft was not reasonably safe as designed. At the
time of manufacture, Boeing could have designed and manufactured additional
redundant and fail-safe systems that were practical and feasible at a cost that
was clearly outweighed by the deadly serious risk of harm.




                                           12
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 13 of 18 PageID #:13




      54.   The aircraft was likewise rendered not reasonably safe because
Boeing delivered it with defective equipment and/or programming in the flight
control system.
      55.   The aircraft was likewise rendered not reasonably safe because
Boeing did not provide adequate warnings and instructions about how to
respond to a failure in the flight control system such as occurred in this
accident.
      56.   Boeing was negligent in that it failed to act in the manner of a
reasonably prudent aircraft manufacturer, to appreciate the dangers, correct
design flaws, install non-defective equipment, to issue adequate warnings and
instructions. Such negligence was a violation of applicable law and a proximate
cause of wrongful deaths of all plaintiffs’ Decedents.
      57.   Therefore, Boeing’s negligence renders it liable for all damages
allowable under applicable laws.
                      VII. THIRD CAUSE OF ACTION
                         Pre-Death Fright & Terror
      58.   All paragraphs above are incorporated herein by reference.
      59.   The strict liability and negligence alleged in the previous causes
of action were additionally proximate causes of personal injuries to all
Decedents in the form of horrific Pre-Death Fright & Terror they experienced
prior to impact with the sea.
      60.   Boeing is liable for said Pre-Death Fright & Terror each
Decedent suffered because of the defendants’ wrongful conduct.
                      IX. FOURTH CAUSE OF ACTION
                             Loss of Consortium
      61.   All paragraphs above are incorporated herein by reference.




                                         13
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 14 of 18 PageID #:14




      62.   The strict liability and negligence alleged in the previous causes
of action were additionally proximate causes of Loss of Consortium
experienced by all spouses of their respective Decedents.
      63.   Boeing is liable for said Loss of Consortium each of these
plaintiffs have suffered as the result of the defendants’ wrongful conduct.
                        X. FIFTH CAUSE OF ACTION
                      Willful and Wanton Misconduct
      64.   All paragraphs above are incorporated herein by reference.
      65.   The evidence is clear and convincing that well before this accident
Boeing was on actual notice that the subject airplane had a defectively
designed flight control system. It is equally obvious that Boeing was aware of
the dangers involved prior to this accident.
      66.   Despite their awareness of the potentially dangerous
consequences, Boeing’s officers and/or managing agents deliberately failed to
either cure the defect in design or to provide sufficient warnings and/or
instruction and training. Said conduct was despicable and amounted to malice
in the form of willful, wanton, and/or knowing disregard for safety of others.
      67.   Plaintiffs are entitled to recover not only compensatory damages,
but also pursuant to applicable law, they are entitled to exemplary damages
against Boeing.
                  XI. RESERVATION OF RIGHT TO ADD FAA
      68.   The United States Federal Aviation Administration (FAA) bears a
share of the culpability for this accident by its conduct in certifying Boeing’s
AFM and FCOM on this 737-8 MAX without requiring sufficient testing and data
on relevant safety issues. To facilitate Boeing market pressures, superiors
within the FAA pressured subordinates to delegate evermore of its regulatory
authority to Boeing agents. The FAA failed to require Boeing to provide
adequate warnings and instruction on the newly created MCAS. It wrongfully

                                         14
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 15 of 18 PageID #:15




approved obviously inadequate training and lack of instruction in manuals. The
FAA failed to follow its own mandatory rules and protocols even after having
been expressly alerted to the dangers by their subordinates and equivalent
governmental authorities in Canada, European Union, and Brazil.
      69.    It was only after this tragic accident that the FAA ordered Boeing
to correct the deficiencies in the warnings and instructions contained in Boeing’s
manuals. Ten days post-accident, the FAA finally fulfilled its duty issuing an
Emergency Airworthiness Directive (AD) ordering Boeing to correct its
omissions:
      This emergency AD was prompted by analysis performed by the
      manufacturer showing that if an erroneously high single AoA
      sensor input is received by the flight control system, there is a
      potential for repeated nose-down trim commands of the horizontal
      stabilizer. This condition, if not addressed, could cause the flight
      crew to have difficulty controlling the airplane, and lead to
      excessive nose-down attitude, significant altitude loss, and
      possible impact with terrain.”
          FAA’s Determination
      We are issuing this AD because we evaluated all the relevant
      information and determined the unsafe condition described
      previously is likely to exist or develop in other products of the
      same type design. Due to the need to correct an urgent safety of
      flight situation, good cause exists to make this AD effective in less
      than 30 days.
      70.    The AD went on to order Boeing to modify its manual on the 737-
8 MAX to include the specific warnings and instructions on procedures to
respond to an erroneously triggered MCAS. Had agents of the FAA adhered
to their mandatory duties and their own protocols in the certification process,
these obvious unsafe conditions that caused this tragic accident should have
been addressed. Tragically, agents of the FAA effectively entered into a civil
conspiracy with agents of Boeing to rush through the certification process
heedless of proper safety precautions. Correct FAA action came all too late
for the 189 victims killed in this accident.

                                         15
   Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 16 of 18 PageID #:16




      71.   However, plaintiffs are required to first exhaust administrative
remedies pursuant to the Federal Tort Claims Act 28 U.S.C. § 1346 (FTCA) by
filing claims with the U.S. Government. These plaintiffs are currently in the
process of filing said claims.
      72.   Accordingly, plaintiffs request the right to amend this complaint
to include the FAA once the FTCA claims process has been completed.
                                  XII. DAMAGES
      73.   As a proximate result of defendant Boeing’s wrongful conduct,
Plaintiffs have suffered all manner of both general and special damages.
      74.   Plaintiffs   have     suffered     loss    of   love,   comfort,     care,
companionship, guidance, society and all other forms of consortium. They
have experienced grief, sorrow, and mental anguish to the extreme.
      75.   Just prior to their deaths Decedents experienced horrific fright
and terror as the plane rocketed down to impact with the sea.
      76.   Plaintiffs have suffered loss of net accumulations in Decedent’s
estate, loss of support, and loss of services.
      77.   Said damages have been sustained in the past and will continue
in the future.
      78.   The exact nature and the full extent of Plaintiffs’ damages will be
proven at trial.
                         XIII. PRAYER FOR RELIEF
      79.   WHEREFORE,           plaintiffs   pray    for   judgment   against    the
defendants awarding plaintiffs the following:
      •   Non-economic general damages;
      •   Economic damages;
      •   Exemplary damages;
      •   Pre-judgment and post-judgment interest;
      •   Actual attorneys’ fees and costs incurred herein; and,

                                              16
Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 17 of 18 PageID #:17




   •     Such other re lief as the Court deems just and equitable.
                     XIV. DEMAND FOR JURY TRIAL
   80.     Plaintiffs demand trial by jury on all issues.
Dated this 24th day of April 2019.
Lead Trial Counsel:




      ES HERRMANN (WA Bar #6173)
Pe ing admission Pro Hae Vice
505 5th Ave South, Ste. 330
Seattle, WA 98104
Email: charles@hlg.lawyer
Voice:    (206) 625-9104
Fax:       (206) 682-6710

HERRMANN LAW GROUP

   /sf MARKE.    LINDQUIST

MARKE. LINDQUIST (WA Bar #25076)
Pending admission Pro Hae Vice
505 5th Ave South, Ste. 330
Seattle, WA 98104
Email: charles@hlg.lawyer
Voice:   (206) 625-9104
Fax:       (206) 682-6710

HERRMANN LAW GROUP

   /sf ANTHONY MARSH

ANTHONY MARSH (WA Bar #45194)
Pending admission Pro Hae Vice
505 5th Ave South, Ste. 330
Seattle, WA 98104
Email: charles@hlg.lawyer
Voice:   (206) 625-9104
Fax:       (206) 682-6710


                                        17
Case: 1:19-cv-02774 Document #: 1 Filed: 04/24/19 Page 18 of 18 PageID #:18




HERRMANN LAW GROUP
   /S/ CRYSTAL LLOYD
________________ _______
CRYSTAL LLOYD (WA Bar #46072)
Pending admission Pro Hac Vice
1535 Tacoma Ave South
Tacoma, WA 98403
Email: crystal@hlg.lawyer
Voice: (253) 627-8142
Fax:     (253) 627-1835


Local Counsel:
CARMEN D. CARUSO LAW FIRM

   /S/ CARMEN D. CARUSO
__________ _________________
Carmen D. Caruso (# 6189462)
CARMEN D. CARUSO LAW FIRM
77 West Washington Street, Ste. 1900
Chicago, Il. 60602
Email: cdc@cdcaruso.com
Voice: (312) 626-1160
Fax:     (312) 276-8646




                                      18
